FILED
                             NOT FOR PUBLICATION                              MAR 03 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN A. MARTIN,                                 No. 08-17254

               Plaintiff - Appellant,             D.C. No. 2:03-cv-00466-GEB-
                                                  JFM
  v.

D. HOFFMAN; et al.,                               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       Steven A. Martin, a California state prisoner, appeals pro se from the district

court’s judgment entered after a jury trial on his retaliation claim in his 42 U.S.C. §



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH
                                                                                   08-17254
1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo the district court’s order denying summary judgment, Prison Legal News v.

Lehman, 397 F.3d 692, 698 (9th Cir. 2005), and for an abuse of discretion the

district court’s decisions related to managing its case, Pierce v. County of Orange,

526 F.3d 1190, 1196 (9th Cir. 2008). We may affirm on any ground supported by

the record. Pritikin v. Dep’t of Energy, 254 F.3d 791, 796 (9th Cir. 2001). We

affirm.

      Because Martin failed to provide a transcript of the trial, we are unable to

review Martin’s contentions challenging the district court’s evidentiary rulings,

that he was kept fastened to a leg restraint during trial, and that the district court

declined to help him formulate objections during trial. See Fed. R. App. P.

10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir. 1991).

      The district court properly denied Martin’s motion for summary judgment

on his Fourteenth Amendment claim because he enjoyed no due process right to

employment in prison. See Walker v. Gomez, 370 F.3d 969, 973 (9th Cir. 2004)

(recognizing prisoner enjoys no per se Fourteenth Amendment right to prison

employment).




IL/RESEARCH
                                                                                   08-17254
      The district court did not abuse its discretion by denying Martin’s motion to

continue the trial date or by assigning a new judge to preside over the trial. See

Danjaq LLC v. Sony Corp., 263 F.3d 942, 961 (9th Cir. 2001) (affirming denial of

motion to continue); Badea v. Cox, 931 F.2d 573, 575 (9th Cir. 1991) (“District

court judges have broad discretion regarding the assignment or reassignment of

cases.”) (internal quotation marks omitted).

      Martin’s remaining contentions are unpersuasive.

      AFFIRMED.




IL/RESEARCH
                                                                               08-17254